                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:21-cv-00094-MOC


 IN RE: V.R. KING CONSTRUCTION, LLC                         )
                                                            )
 V.R. KING CONSTRUCTION, LLC                                )
                                                            )
                        Appellant,                          )
                                                            )                 ORDER
 Vs.                                                        )
                                                            )
 Y2 YOGA COTSWOLD, LLC ET AL.,                              )
                                                            )
                        Appellees.                          )


       THIS MATTER is before the Court on a Memorandum to the District Court from the

Bankruptcy Clerk (#3), notifying the Court that a transcript had not been ordered by Appellant

pursuant to Federal Bankruptcy Rule 8009(b). The Court issued an order instructing Appellant to

order a transcript pursuant to Federal Bankruptcy Rule 8009(b) and submit a statement to this Court

explaining his initial failure to do so by May 21, 2021. (#4). Appellant complied with that order

and submitted a statement explaining why he failed to order a transcript on time. (#6). The Court

now considers whether Appellant's failure to comply with Federal Rule of Bankruptcy Procedure

8009 warrants dismissal of the appeal under Federal Rule of Bankruptcy Procedure 8003(a).

       Federal Rule of Bankruptcy Procedure 8009(a)(1) requires an appellant to “file with the

bankruptcy clerk and serve on the appellee a designation of the items to be included in the record

on appeal and a statement of the issues to be presented” within fourteen (14) days after the

appellant files his notice of appeal. Rule 8009(b)(1) also requires the appellant to order, within

fourteen (14) days of filing the notice of appeal, “a transcript of such parts of the proceedings not

already on file as the appellant considers necessary for the appeal, and file a copy of the order with

the bankruptcy clerk; or file with the bankruptcy clerk a certificate stating that the appellant is not
ordering a transcript.” Rule 8003(a)(2) states that a “failure to take any step other than the timely

filing of a notice of appeal does not affect the validity of the appeal, but is grounds only for the

district court or BAP to act as it considers appropriate, including dismissing the appeal.” Therefore,

“[i]f an appellant violates one of the rules of bankruptcy procedure, the district court may dismiss

the appeal.” In re Weiss, 111 F.3d 1159, 1173 (4th Cir. 1997).

       Before a district court may dismiss an appeal pursuant to Rule 8003(a), “it must take at

least one of the following steps: 1) make a finding of bad faith or negligence; 2) give the appellant

notice and an opportunity to explain the delay; 3) consider whether the delay had any possible

prejudicial effect on the other parties; or 4) indicate that it considered the impact of the sanction

and available alternatives.” Id. The Fourth Circuit has observed that “the sanction of dismissal for

failure to comply with a non-jurisdictional, procedural guideline ... [is] a harsh sanction which a

district court must not impose lightly.” In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.

1992). However, an appellant's negligent failure to comply with procedural requirements may lead

to dismissal of the entire appeal. Id.

       Here, Appellant explained in his statement that the transcripts were ordered by Appellant

on April 5, 2021, and they were filed with the Bankruptcy Court in the base bankruptcy case 18-

31635 on April 23, 2021, Docket Nos. 323, 324, 325 & 326. Appellant is not sure why the

transcripts were filed in the base case and not in the Adversary Proceeding case No. 19-3047 where

the order that is being appealed was entered.

       Furthermore, Appellant asserts that he failed to order a transcript as provided by Rule

8009(b)(1) because he was out of the office caring for a sick family member. Appellant contends

that he was distracted by his family member’s serious health issues and as a result improperly

calendared the deadline for ordering the transcript. Additionally, Appellant asserts that he is a solo

practitioner and was short-staffed as a result his paralegal being forced to quarantine due to her

exposure to COVID 19. Appellant contends that as a solo practitioner he relies heavily on his
support staff and, as a result of COVID 19, he has been forced to operate short-staffed. Appellant

avers that in normal times he timely files his pleadings and rarely misses deadlines but, due to the

COVID 19 pandemic, his law practice has struggled to remain operating efficiently due to staff

illnesses resulting in staff being out of the office. Appellant further avers that he properly and

timely filed the notice of appeal, statement of issues and record on appeal; however, due to an

oversight, he failed to properly calendar and timely file the transcript request.

       Based on Appellant’s explanation, the Court will not dismiss this case. It is clear that

Appellant did not file the appeal in bad faith, nor was he negligent, as Appellant properly and

timely filed the notice of appeal, statement of issues, and record. See In re Weiss, 111 F.3d at 1173.

The Court also holds that any delay was non-prejudicial to the parties, as the transcript has been

ordered and delivered to the Court. See id. Dismissal of the appeal would be a very harsh sanction,

but the Court admonishes Appellant with a stern warning to follow all deadlines in this case

moving forward. See In re Serra Builders, Inc., 970 F.2d at 1311. Furthermore, the Court believes

it would be in the interest of justice to allow Appellant to have his Appeal heard on the merits of

the case.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Appellant shall be permitted to proceed with the

case and have his arguments heard on the merits of the case.



                                                   Signed: June 10, 2021
